Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is responsive to Application # 16/767203 with a Response After Final Action filed on 05/31/2022.  Claims 1-4,6-7,9-12,14-15,17,19,22-24,32,34 and 42 are subject to review.


Response to Arguments
Applicant’s Argument:  In the remarks, at page 4-12, the Applicant argues in substance that: 
(A) “Tang fails to disclose resource-sharing between multiple network slices, and fails to disclose a minimum percentage of radio resources allocated to a specific network slice and a maximum percentage of radio resources allocated to a specific network slice..”

Examiner’s Response: 
In response, Examiner respectfully disagrees with applicant’s representative’s assertions. The Examiner has thoroughly reviewed Applicants' representative’s arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitation. Applicant’s representative’s are reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Examiner appreciates applicant’s representative’s explanation however, Tang explicitly states that  how a monitoring module in a network slice periodically collects a running status indicator of the network slice. For example, the running status indicator includes a resource indicator and a service indicator. The monitoring module reports the collected running status indicator to a slice elastic scaling decision module. The slice elastic scaling decision module makes an elastic scaling decision based on the collected running status indicator. A decision result may be keeping a current quantity of instances of the network service unchanged, creating a specific quantity of network service instances, or terminating a specific quantity of network service  instances. After completing the scale-out or scale-in procedure, the management and orchestration module replies the slice elastic scaling decision module with an acknowledgement message. Applicants representative should read the Tang reference in entirety not just few pieces and make an assumption that Tang fails to disclose resource-sharing between multiple network slices. Obtaining, by the slice management module, a predicted service indicator of the first network slice after the resources of the first network slice are allocated to the second network slice. A network slice are allocated to another network slice for use, so that a process of applying for new resources by the another network slice from idle resources may be omitted. For example, the resource allocation may be implemented by deleting some network slice instances of a network slice and allocating resources occupied by the deleted network slice instances to another network slice. Alternatively, the resource allocation may be implemented by modifying a homing relationship of a network slice instance. An example from Tang (Paragraph 0167  where the network slice template includes a resource orchestration ratio parameter, and the resource orchestration ratio parameter is a maximum resource ratio of network slice instances allowed to be shared..). 


Examiner’s Note
Examiner’s Note:  The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SYED ALI/Primary Examiner, Art Unit 2468